ORDER

PER CURIAM.
On April 14, 2000, R.G. was convicted under the Juvenile Code, section 211.031.1(8) RSMo.1994, of the delinquency offense of Robbery First Degree, section 569.020 RSMo. R.G. was then committed to the care, custody and control of the Missouri Division of Youth Services until his eighteenth birthday. R.G. appeals, alleging that the trial court erred in failing to suppress evidence obtained in violation of his Fourth Amendment right to be free from unreasonable searches and seizures when plain clothes police officers called him over to their unmarked car and he spontaneously confessed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 30.25(b).